Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 1 of 16 Page ID #:3046




     1   Stephen C. Jensen (SBN 149,894)
         steve.jensen@knobbe.com
     2   Sheila N. Swaroop (SBN 203,476)
         sheila.swaroop@knobbe.com
     3   David G. Jankowski (SBN 205,634)
         david.jankowski@knobbe.com
     4   Marko R. Zoretic (SBN 233,952)
         marko.zoretic@knobbe.com
     5   Benjamin J. Everton (SBN 259,214)
         ben.everton@knobbe.com
     6   Douglas B. Wentzel (SBN 313,452)
         douglas.wentzel@knobbe.com
     7   KNOBBE, MARTENS, OLSON & BEAR, LLP
         2040 Main Street, 14th Floor
     8   Irvine, CA 92614
         Telephone: (949) 760-0404/Facsimile: (949) 760-9502
     9
         Attorneys for Plaintiff
    10   FISHER & PAYKEL HEALTHCARE LIMITED
    11
                       IN THE UNITED STATES DISTRICT COURT
    12
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    13
          FISHER & PAYKEL                    )   Case No. 8:19-CV-00835-JVS-DFM
    14    HEALTHCARE LIMITED, a New          )
          Zealand corporation,               )
    15                                       )   FISHER & PAYKEL
                                             )   HEALTHCARE LIMITED’S
    16                                       )   REPLY TO FLEXICARE
                     Plaintiff,              )   INCORPORATED’S
    17                                       )   COUNTERCLAIM IN RESPONSE
               v.                            )   TO SECOND AMENDED
    18                                       )   COMPLAINT
          FLEXICARE INCORPORATED,            )
    19    a California corporation,          )
                                             )   Hon. James V. Selna
    20               Defendant.              )
                                             )
    21    FLEXICARE INCORPORATED,            )
          a California corporation,          )
    22                                       )
                     Counterclaimant,        )
    23                                       )
               v.                            )
    24                                       )
          FISHER & PAYKEL                    )
    25                                       )
          HEALTHCARE LIMITED, a New          )
    26    Zealand corporation,               )
                                             )
    27               Counterdefendant.       )
                                             )
    28
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 2 of 16 Page ID #:3047




     1         138. Plaintiff and Counterdefendant Fisher & Paykel Healthcare Limited
     2   (“Plaintiff” or “Fisher & Paykel Healthcare”) hereby responds to the
     3   Counterclaim (Dkt. No. 62) (hereinafter referred to as “the Counterclaim”) of
     4   Defendant and Counterclaimant Flexicare Incorporated (“Defendant” or
     5   “Flexicare”) in response to Fisher & Paykel Healthcare’s Second Amended
     6   Complaint. The numbered paragraphs of this response correspond to the
     7   numbered paragraphs of Flexicare’s Counterclaim:
     8                                  THE PARTIES
     9         139. Fisher & Paykel Healthcare admits the allegations contained in
    10   Paragraph 139 of the Counterclaim.
    11         140. Fisher & Paykel Healthcare admits the allegations contained in
    12   Paragraph 140 of the Counterclaim.
    13                          JURISDICTION AND VENUE
    14         141. Fisher & Paykel Healthcare admits that Flexicare’s counterclaim
    15   purports to assert a claim under 28 U.S.C. §1331, 1338(a), 2201, and 2202.
    16   Fisher & Paykel Healthcare denies any and all remaining allegations in Paragraph
    17   141 of the Counterclaim.
    18         142. Fisher & Paykel Healthcare does not contest personal jurisdiction for
    19   the sole purpose of Flexicare’s counterclaim. Fisher & Paykel Healthcare denies
    20   any and all remaining allegations in Paragraph 142 of the Counterclaim.
    21         143. Fisher & Paykel Healthcare does not contest venue for the sole
    22   purpose of Flexicare’s counterclaim. Fisher & Paykel Healthcare denies any and
    23   all remaining allegations in Paragraph 143 of the Counterclaim.
    24                           NATURE OF THE ACTION
    25         144. Fisher & Paykel Healthcare admits that it has asserted a claim
    26   against Flexicare for infringement of one or more claims of the ’979 Patent and
    27   as such there is an actual, continuing, and justiciable controversy concerning
    28   Flexicare’s infringement of this patent. Fisher & Paykel denies any and all
                                               -1-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 3 of 16 Page ID #:3048




     1   remaining allegations in Paragraph 144 of the Counterclaim.
     2
     3                     FIRST COUNTERCLAIM FOR RELIEF
     4                    (Declaratory Judgment of Unenforceability)
     5         145. Fisher & Paykel Healthcare incorporates its responses to Paragraphs
     6   139 to 144 of the Counterclaim as if fully set forth herein.
     7         146. Fisher & Paykel Healthcare denies the allegations contained in
     8   Paragraph 146 of the Counterclaim.
     9         147. Fisher & Paykel Healthcare denies the allegations contained in
    10   Paragraph 147 of the Counterclaim.
    11         148. Fisher & Paykel Healthcare denies the allegations contained in
    12   Paragraph 148 of the Counterclaim.
    13         149. Fisher & Paykel Healthcare denies the allegations contained in
    14   Paragraph 149 of the Counterclaim.
    15         150. Fisher & Paykel Healthcare denies the allegations contained in
    16   Paragraph 150 of the Counterclaim.
    17         151. Fisher & Paykel Healthcare denies the allegations contained in
    18   Paragraph 151 of the Counterclaim.
    19         152. Fisher & Paykel Healthcare admits the allegations contained in
    20   Paragraph 152 of the Counterclaim.
    21         153. Fisher & Paykel Healthcare admits the allegations contained in
    22   Paragraph 153 of the Counterclaim.
    23         154. Fisher & Paykel Healthcare admits the allegations contained in
    24   Paragraph 154 of the Counterclaim.
    25         155. Fisher & Paykel Healthcare admits that the fourth paragraph of the
    26   2002 Declaration states “I acknowledge the duty to disclose information which is
    27   material to patentability as defined in Title 37, Code of Federal Regulations,
    28   §1.56.” Fisher & Paykel Healthcare denies any and all remaining allegations
                                                 -2-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 4 of 16 Page ID #:3049




     1   contained in Paragraph 155 of the Counterclaim.
     2         156. Fisher & Paykel Healthcare admits that an Information Disclosure
     3   Statement submitted personally by Mr. Leonard does not appear in the
     4   prosecution history of the ’979 Patent, but denies any assertion that no
     5   Information Disclosure Statement was ever submitted.         Fisher & Paykel
     6   Healthcare denies any and all remaining allegations contained in Paragraph 156
     7   of the Counterclaim.
     8         157. Fisher & Paykel Healthcare admits the allegations contained in
     9   Paragraph 157 of the Counterclaim.
    10         158. Fisher & Paykel Healthcare admits that the EP ’623 patent
    11   publication identifies a publication date of December 23, 1998. The remainder
    12   of Paragraph 158 seeks a legal conclusion that requires no response, and on that
    13   basis Fisher & Paykel Healthcare denies any and all remaining allegations
    14   contained in Paragraph 158 of the Counterclaim.
    15         159. Fisher & Paykel Healthcare admits that Mr. Leonard is listed as a
    16   named inventor on the EP ‘623 publication. Fisher & Paykel Healthcare lacks
    17   knowledge or information sufficient to form a belief as to the truth of the
    18   allegations contained in Paragraph 159 of the Counterclaim and on that basis
    19   denies the allegations.
    20         160. Fisher & Paykel Healthcare admits that an annotated copy of U.S.
    21   Patent No. 6,349,722 is attached to the Counterclaim as Exhibit 4. Fisher &
    22   Paykel Healthcare denies any and all remaining allegations in Paragraph 160 of
    23   the Counterclaim.
    24         161. Fisher & Paykel Healthcare admits the allegations contained in
    25   Paragraph 161 of the Counterclaim.
    26         162. Fisher & Paykel Healthcare admits that the ’722 patent lists a filing
    27   date of June 16, 1998. The remainder of Paragraph 162 seeks a legal conclusion
    28   that requires no response, and on that basis Fisher & Paykel Healthcare denies
                                               -3-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 5 of 16 Page ID #:3050




     1   any and all remaining allegations contained in Paragraph 162 of the
     2   Counterclaim.
     3         163. Fisher & Paykel Healthcare admits that Mr. Leonard is listed as a
     4   named inventor on the ‘722 patent. Fisher & Paykel Healthcare lacks knowledge
     5   or information sufficient to form a belief as to the truth of the allegations
     6   contained in Paragraph 163 of the Counterclaim and on that basis denies the
     7   allegations.
     8         164. Fisher & Paykel Healthcare denies the allegations contained in
     9   Paragraph 164 of the Counterclaim.
    10         165. Fisher & Paykel Healthcare lacks knowledge or information
    11   sufficient to form a belief as to the truth of the allegations contained in Paragraph
    12   165 of the Counterclaim and on that basis denies the allegations.
    13         166. Fisher & Paykel Healthcare lacks knowledge or information
    14   sufficient to form a belief as to the truth of the allegations contained in Paragraph
    15   166 of the Counterclaim and on that basis denies the allegations.
    16         167. Fisher & Paykel Healthcare admits that Mr. Blackstone was one of
    17   the individuals with a power of attorney to represent Fisher & Paykel Healthcare
    18   in the prosecution of the ’979 and ’722 patents. Fisher & Paykel Healthcare lacks
    19   knowledge or information sufficient to form a belief as to the truth of the
    20   remaining allegations contained in Paragraph 167 of the Counterclaim and on that
    21   basis denies the allegations.
    22         168. Fisher & Paykel Healthcare admits the allegations contained in
    23   Paragraph 168 of the Counterclaim.
    24         169. Fisher & Paykel Healthcare admits that Mr. Blackstone was subject
    25   to the rules of practice of the Patent Office, including 37 C.F.R. §1.56. Fisher &
    26   Paykel Healthcare denies any and all remaining allegations contained in
    27   Paragraph 169 of the Counterclaim.
    28         170. Fisher & Paykel Healthcare lacks knowledge or information
                                                 -4-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 6 of 16 Page ID #:3051




     1   sufficient to form a belief as to the truth of the allegations contained in Paragraph
     2   170 of the Counterclaim and on that basis denies the allegations.
     3         171. Fisher & Paykel Healthcare admits that Ms. Palomar was one of the
     4   individuals with a power of attorney to represent Fisher & Paykel Healthcare in
     5   the prosecution of the ’979 and ’722 patents. Fisher & Paykel Healthcare lacks
     6   knowledge or information sufficient to form a belief as to the truth of the
     7   remaining allegations contained in Paragraph 171 of the Counterclaim and on that
     8   basis denies the allegations.
     9         172. Fisher & Paykel Healthcare admits the allegations contained in
    10   Paragraph 172 of the Counterclaim.
    11         173. Fisher & Paykel Healthcare admits that Ms. Palomar was subject to
    12   the rules of practice of the Patent Office, including 37 C.F.R. §1.56. Fisher &
    13   Paykel Healthcare denies any and all remaining allegations contained in
    14   Paragraph 173 of the Counterclaim.
    15         174. Fisher & Paykel Healthcare admits an Information Disclosure
    16   Statement was submitted to the USPTO on or about April 16, 2002, disclosing
    17   U.S. Patent No. 5,558,084. FPHFLX0000070. Fisher & Paykel Healthcare
    18   admits that no other Information Disclosure Statement submitted by Mr.
    19   Blackstone and Ms. Palomar appears in the prosecution history of the ’979 Patent.
    20   Fisher & Paykel Healthcare denies any and all remaining allegations contained in
    21   Paragraph 174 of the Counterclaim.
    22         175. Fisher & Paykel Healthcare admits that the EP ’623 patent
    23   publication is not identified as a reference that was cited by the Applicant during
    24   the examination of the ’979 Patent. Fisher & Paykel Healthcare denies any and
    25   all remaining allegations contained in Paragraph 175 of the Counterclaim.
    26         176. Fisher & Paykel Healthcare admits that the ’722 patent is not
    27   identified as a reference that was cited by the Applicant during the examination
    28   of the ’979 Patent. Fisher & Paykel Healthcare denies any and all remaining
                                                 -5-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 7 of 16 Page ID #:3052




     1   allegations contained in Paragraph 176 of the Counterclaim.
     2         177. Fisher & Paykel Healthcare admits that Examiner Corey D. Mack
     3   was one of the individuals involved in examination of the ’979 Patent. Fisher &
     4   Paykel Healthcare denies any and all remaining allegations contained in
     5   Paragraph 177 of the Counterclaim.
     6         178. Fisher & Paykel Healthcare admits that a non-final office action
     7   dated May 18, 2005 was issued by the Examiner and that it included a rejection
     8   under Section 103(a) of application claims 1-7 and 19 based on the combination
     9   of Suzuki and Koch. Fisher & Paykel Healthcare denies any and all allegations
    10   contained in Paragraph 178 of the Counterclaim.
    11         179. Fisher & Paykel Healthcare admits that in the office action dated
    12   May 18, 2005, the Examiner rejected claims 1-7 and 19 over Suzuki in view of
    13   Koch, as is discussed in the office action at FPHFLX0000062-63. Fisher &
    14   Paykel Healthcare admits that the office action includes language stating that
    15   “Suzuki does not disclose a condensation deflector on or adjacent the sensor
    16   housing.” Fisher & Paykel Healthcare admits that the office action includes
    17   language stating that “Koch discloses a respiratory humidifier comprising a
    18   condensation deflector 13 within the internal cavity on or adjacent to sensor 12
    19   so as to direct any condensation 15 that forms within the internal cavity 1 at least
    20   partially away from the sensor (column 4, lines 23-30),” and “[t]herefore, at the
    21   time the invention was made, it would have been obvious to one of ordinary skill
    22   in the art to include in Suzuki a condensation deflector in order to direct any
    23   condensation that forms within the internal cavity at least partially away from the
    24   sensor.” Fisher & Paykel Healthcare denies any and all remaining allegations
    25   contained in Paragraph 179 of the Counterclaim.
    26         180. Fisher & Paykel Healthcare lacks knowledge or information
    27   sufficient to form a belief as to the truth of the allegations contained in Paragraph
    28   180 of the Counterclaim and on that basis denies the allegations.
                                                 -6-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 8 of 16 Page ID #:3053




     1         181. Fisher & Paykel Healthcare admits that an office action response
     2   signed by Mr. Blackstone was filed with the USPTO on or about November 10,
     3   2005. Fisher & Paykel Healthcare denies any and all remaining allegations
     4   contained in Paragraph 181 of the Counterclaim.
     5         182. Fisher & Paykel Healthcare admits that the November 10, 2005
     6   office action response includes language stating that “Suzuki does not disclose or
     7   suggest having the temperature sensors located in a housing” and that “Suzuki
     8   does not disclose or suggest having the second aperture at least partially higher
     9   than the first aperture, and is not clearly and unambiguously supported by Figure
    10   4.” Fisher & Paykel Healthcare admits that the November 10, 2005 office action
    11   response includes language stating that “a person skilled in the art would not
    12   utilize the baffle plate as disclosed in Koch with the system as disclosed in Suzuki
    13   as it is clearly stated in Suzuki at page 3, lines 10-14 that the breathing circuit is
    14   capable of supplying the necessary humidity of gas to a patient whilst preventing
    15   condensation build-up within the patient circuit,” that “as condensation is not
    16   expected to build-up in the breathing circuit as disclosed in Suzuki, there would
    17   be no requirement for a person skilled in the art to insert the baffle plate as
    18   disclosed in Koch into the circuit as disclosed in Suzuki,” and that “Applicant
    19   submits that claim 1 is allowable over Suzuki in view of Koch. Reconsideration
    20   and allowance of claim 1 is requested.” Fisher & Paykel Healthcare denies any
    21   and all remaining allegations contained in Paragraph 182 of the Counterclaim.
    22         183. Fisher & Paykel Healthcare lacks knowledge or information
    23   sufficient to form a belief as to the truth of the allegations contained in Paragraph
    24   183 of the Counterclaim and on that basis denies the allegations.
    25         184. Fisher & Paykel Healthcare admits that the prosecution history of
    26   the ’979 Patent indicates that on January 8, 2006, Examiner Mack considered the
    27   April 16, 2002 Information Disclosure Statement. Fisher & Paykel Healthcare
    28   denies any and all remaining allegations contained in Paragraph 184 of the
                                                  -7-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 9 of 16 Page ID #:3054




     1   Counterclaim.
     2         185. Fisher & Paykel Healthcare admits the allegations contained in
     3   Paragraph 185 of the Counterclaim.
     4         186. Fisher & Paykel Healthcare admits that the Applicant for the ’979
     5   Patent submitted an office action response on November 10, 2005 and the
     6   Examiner issued a Notice of Allowability on February 2, 2006. Fisher & Paykel
     7   Healthcare denies any and all remaining allegations contained in Paragraph 186
     8   of the Counterclaim.
     9         187. Fisher & Paykel Healthcare denies the allegations contained in
    10   Paragraph 187 of the Counterclaim.
    11         188. Fisher & Paykel Healthcare denies the allegations contained in
    12   Paragraph 188 of the Counterclaim.
    13         189. Fisher & Paykel Healthcare admits that the November 10, 2005
    14   office action response includes language stating that “Suzuki does not disclose or
    15   suggest having the temperature sensors located in a housing.” Fisher & Paykel
    16   Healthcare admits that EP ’623 patent publication includes language stating a
    17   “sensor housing means adapted for positioning in said gases flow” and “one
    18   sensor housing means 32 is provided as a temperature sensing means.” Fisher &
    19   Paykel Healthcare denies any and all remaining allegations contained in
    20   Paragraph 189 of the Counterclaim, some of which seek a legal conclusion to
    21   which no response is required.
    22         190. Fisher & Paykel Healthcare admits that the November 10, 2005
    23   office action response includes language stating that “Suzuki does not disclose or
    24   suggest having the second aperture at least partially higher than the first aperture,
    25   and is not clearly and unambiguously supported by Figure 4.” Fisher & Paykel
    26   Healthcare admits that EP ’623 patent publication includes language stating that
    27   “Figure 5 is a schematic diagram of a respiratory humidification system
    28   incorporating the flow probe of Figure 1.” Fisher & Paykel Healthcare denies
                                                 -8-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 10 of 16 Page ID #:3055




     1   any and all remaining allegations contained in Paragraph 190 of the
     2   Counterclaim, some of which seek a legal conclusion to which no response is
     3   required.
     4         191. Fisher & Paykel Healthcare admits that the November 10, 2005
     5   office action response includes language stating that “a person skilled in the art
     6   would not utilize the baffle plate as disclosed in Koch with the system as disclosed
     7   in Suzuki as it is clearly stated in Suzuki at page 3, lines 10-14 that the breathing
     8   circuit is capable of supplying the necessary humidity of gas to a patient whilst
     9   preventing condensation build-up within the patient circuit.” Fisher & Paykel
    10   Healthcare admits that EP ’623 patent publication includes language stating that
    11   “[a]s the exposed surfaces of flow probe 19 will generally be at a lower
    12   temperature than the humidified gases flow passing over it, condensation is likely
    13   to occur on its surfaces.”     Fisher & Paykel Healthcare denies any and all
    14   remaining allegations contained in Paragraph 191 of the Counterclaim, some of
    15   which seek a legal conclusion to which no response is required.
    16         192. Fisher & Paykel Healthcare admits that the November 10, 2005
    17   office action response includes language stating that “as condensation is not
    18   expected to build-up in the breathing circuit as disclosed in Suzuki, there would
    19   be no requirement for a person skilled in the art to insert the baffle plate as
    20   disclosed in Koch into the circuit as disclosed in Suzuki.” Fisher & Paykel
    21   Healthcare denies any and all remaining allegations contained in Paragraph 192
    22   of the Counterclaim, some of which seek a legal conclusion to which no response
    23   is required.
    24         193. Fisher & Paykel Healthcare denies the allegations contained in
    25   Paragraph 193 of the Counterclaim.
    26         194. Fisher & Paykel Healthcare lacks knowledge or information
    27   sufficient to form a belief as to the truth of the allegations contained in Paragraph
    28   194 of the Counterclaim and on that basis denies the allegations.
                                                 -9-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 11 of 16 Page ID #:3056




     1         195. Fisher & Paykel Healthcare denies the allegations contained in
     2   Paragraph 195 of the Counterclaim.
     3         196. Fisher & Paykel Healthcare denies the allegations contained in
     4   Paragraph 196 of the Counterclaim, some of which seek a legal conclusion to
     5   which no response is required.
     6         197. Fisher & Paykel Healthcare denies the allegations contained in
     7   Paragraph 197 of the Counterclaim.
     8         198. Fisher & Paykel Healthcare denies the allegations contained in
     9   Paragraph 198 of the Counterclaim, which seek a legal conclusion to which no
    10   response is required.
    11         199. Fisher & Paykel Healthcare denies the allegations contained in
    12   Paragraph 199 of the Counterclaim, which seek a legal conclusion to which no
    13   response is required.
    14         200. Fisher & Paykel Healthcare denies the allegations contained in
    15   Paragraph 200 of the Counterclaim, some of which seek a legal conclusion to
    16   which no response is required.
    17         201. Fisher & Paykel Healthcare denies the allegations contained in
    18   Paragraph 201 of the Counterclaim, which seek a legal conclusion to which no
    19   response is required.
    20         202. Fisher & Paykel Healthcare denies the allegations contained in
    21   Paragraph 202 of the Counterclaim, which seek a legal conclusion to which no
    22   response is required.
    23         203. Fisher & Paykel Healthcare admits that claim 1 of the ’979 Patent
    24   includes language reciting a “breathing circuit apparatus for housing for a sensor,
    25   for example a sensor for providing an output signal indicative of at least one
    26   parameter of a flow of gases through said apparatus, comprising…..” Fisher &
    27   Paykel Healthcare denies any and all remaining allegations contained in
    28   Paragraph 203 of the Counterclaim, which seek only legal conclusions to which
                                                -10-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 12 of 16 Page ID #:3057




     1   no response is required.
     2         204. Fisher & Paykel Healthcare admits that claim 1 of the ’979 Patent
     3   includes language reciting a “housing.” Fisher & Paykel Healthcare denies any
     4   and all remaining allegations contained in Paragraph 204 of the Counterclaim,
     5   which seek only legal conclusions to which no response is required.
     6         205. Fisher & Paykel Healthcare admits that claim 1 of the ’979 Patent
     7   includes language reciting an “internal cavity within said housing.” Fisher &
     8   Paykel Healthcare denies any and all remaining allegations contained in
     9   Paragraph 205 of the Counterclaim, which seek only legal conclusions to which
    10   no response is required.
    11         206. Fisher & Paykel Healthcare admits that claim 1 of the ’979 Patent
    12   includes language reciting a “first aperture in said housing in fluid communication
    13   with said internal cavity, in use accepting said flow of gases, then flowing into
    14   said internal cavity.” Fisher & Paykel Healthcare denies any and all remaining
    15   allegations contained in Paragraph 206 of the Counterclaim, which seek only
    16   legal conclusions to which no response is required.
    17         207. Fisher & Paykel Healthcare admits that claim 1 of the ’979 Patent
    18   includes language reciting a “second aperture in said housing in fluid
    19   communication with said internal cavity, in use said flow of gases flowing from
    20   said internal cavity through said second aperture and said second aperture being
    21   at least partially higher than said first aperture.” Fisher & Paykel Healthcare
    22   denies any and all remaining allegations contained in Paragraph 207 of the
    23   Counterclaim, which seek only legal conclusions to which no response is
    24   required.
    25         208. Fisher & Paykel Healthcare admits that claim 1 of the ’979 Patent
    26   includes language reciting a “sensor mounting disposed within said housing
    27   between said first aperture and said second aperture, adapted such that in use a
    28   sensor located in said sensor mounting being at least partially within the path of
                                                -11-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 13 of 16 Page ID #:3058




     1   said flow of gases.” Fisher & Paykel Healthcare denies any and all remaining
     2   allegations contained in Paragraph 208 of the Counterclaim, which seek only
     3   legal conclusions to which no response is required.
     4         209. Fisher & Paykel Healthcare admits that claim 1 of the ’979 Patent
     5   includes language reciting “at least one condensation deflector within said
     6   internal cavity adjacent to said sensor mounting, said at least one condensation
     7   deflector adapted to in use direct any condensation that forms within said internal
     8   cavity at least partially away from a sensor which is located in said sensor
     9   mounting.” Fisher & Paykel Healthcare denies any and all remaining allegations
    10   contained in Paragraph 209 of the Counterclaim, which seek only legal
    11   conclusions to which no response is required.
    12         210. Fisher & Paykel Healthcare lacks knowledge or information
    13   sufficient to form a belief as to the truth of the allegations contained in Paragraph
    14   210 of the Counterclaim and on that basis denies the allegations.
    15         211. Fisher & Paykel Healthcare lacks knowledge or information
    16   sufficient to form a belief as to the truth of the allegations contained in Paragraph
    17   211 of the Counterclaim and on that basis denies the allegations.
    18         212. Fisher & Paykel Healthcare lacks knowledge or information
    19   sufficient to form a belief as to the truth of the allegations contained in Paragraph
    20   212 of the Counterclaim and on that basis denies the allegations.
    21         213. Fisher & Paykel Healthcare admits the allegations contained in
    22   Paragraph 213 of the Counterclaim.
    23         214. Fisher & Paykel Healthcare denies the allegations contained in
    24   Paragraph 214 of the Counterclaim.
    25         215. Fisher & Paykel Healthcare admits the allegations contained in
    26   Paragraph 215 of the Counterclaim.
    27         216. Fisher & Paykel Healthcare denies the allegations contained in
    28   Paragraph 216 of the Counterclaim.
                                                 -12-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 14 of 16 Page ID #:3059




     1         217. Fisher & Paykel Healthcare denies the allegations contained in
     2   Paragraph 217 of the Counterclaim.
     3         218. Fisher & Paykel Healthcare denies the allegations contained in
     4   Paragraph 218 of the Counterclaim.
     5         219. Fisher & Paykel Healthcare lacks knowledge or information
     6   sufficient to form a belief as to the truth of the allegations contained in Paragraph
     7   219 of the Counterclaim and on that basis denies the allegations.
     8         220. Fisher & Paykel Healthcare denies the allegations contained in
     9   Paragraph 220 of the Counterclaim.
    10         221. Fisher & Paykel Healthcare denies the allegations contained in
    11   Paragraph 221 of the Counterclaim, some of which seek a legal conclusion to
    12   which no response is required.
    13         222. Fisher & Paykel Healthcare denies the allegations contained in
    14   Paragraph 222 of the Counterclaim, some of which seek a legal conclusion to
    15   which no response is required.
    16         223. Fisher & Paykel Healthcare denies the allegations contained in
    17   Paragraph 223 of the Counterclaim, some of which seek a legal conclusion to
    18   which no response is required.
    19         224. Fisher & Paykel Healthcare denies the allegations contained in
    20   Paragraph 224 of the Counterclaim.
    21         225. Fisher & Paykel Healthcare denies the allegations contained in
    22   Paragraph 225 of the Counterclaim.
    23         226. Fisher & Paykel Healthcare denies the allegations contained in
    24   Paragraph 226 of the Counterclaim.
    25         227. Fisher & Paykel Healthcare denies the allegations contained in
    26   Paragraph 227 of the Counterclaim.
    27         228. Fisher & Paykel Healthcare denies the allegations contained in
    28   Paragraph 228 of the Counterclaim.
                                                 -13-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 15 of 16 Page ID #:3060




     1         229. Fisher & Paykel Healthcare denies the allegations contained in
     2   Paragraph 229 of the Counterclaim.
     3         230. Fisher & Paykel Healthcare denies the allegations contained in
     4   Paragraph 230 of the Counterclaim.
     5         231. Fisher & Paykel Healthcare denies the allegations contained in
     6   Paragraph 231 of the Counterclaim.
     7         232. Fisher & Paykel Healthcare denies the allegations contained in
     8   Paragraph 232 of the Counterclaim.
     9         233. Fisher & Paykel Healthcare denies the allegations contained in
    10   Paragraph 233 of the Counterclaim.
    11         234. Fisher & Paykel Healthcare denies the allegations contained in
    12   Paragraph 234 of the Counterclaim.
    13         235. Fisher & Paykel Healthcare denies the allegations contained in
    14   Paragraph 235 of the Counterclaim.
    15         236. Fisher & Paykel Healthcare denies the allegations contained in
    16   Paragraph 236 of the Counterclaim.
    17         237. Fisher & Paykel Healthcare denies the allegations contained in
    18   Paragraph 237 of the Counterclaim, which seek legal conclusions to which no
    19   response is required.
    20         238. Fisher & Paykel Healthcare denies the allegations contained in
    21   Paragraph 238 of the Counterclaim, which seek only legal conclusions to which
    22   no response is required.
    23         239. Fisher & Paykel Healthcare denies the allegations contained in
    24   Paragraph 239 of the Counterclaim, which seek only legal conclusions to which
    25   no response is required.
    26                              PRAYER FOR RELIEF
    27         WHEREFORE, Plaintiff and Counterdefendant Fisher & Paykel
    28   Healthcare prays for judgment on Flexicare’s Counterclaim as follows:
                                              -14-
Case 8:19-cv-00835-JVS-DFM Document 64 Filed 11/06/19 Page 16 of 16 Page ID #:3061




     1         A.    That the Court enter judgment against Flexicare on its Counterclaim;
     2   that Flexicare take nothing by reason of its Counterclaim; and that the
     3   Counterclaim be dismissed with prejudice;
     4         B.    That Fisher & Paykel Healthcare be awarded its costs and fees
     5   incurred in defending Flexicare’s Counterclaim, including attorneys’ fees,
     6   pursuant to 35 U.S.C. § 285; and
     7         C.    That Fisher & Paykel Healthcare be awarded such other and further
     8   relief as this Court may deem just and proper.
     9
    10                                 Respectfully submitted,
    11                                 KNOBBE, MARTENS, OLSON & BEAR, LLP
    12
         Dated: November 6, 2019       By: /s/ Sheila N. Swaroop
    13                                     Stephen C. Jensen
    14                                     Sheila N. Swaroop
                                           David G. Jankowski
    15                                     Marko R. Zoretic
    16                                     Benjamin J. Everton
                                           Douglas B. Wentzel
    17
                                        Attorneys for Plaintiff
    18                                  FISHER & PAYKEL HEALTHCARE LIMITED
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                               -15-
